Name: Council Regulation (EEC) No 2443/81 of 27 July 1981 on the application of Decision No 1/81 of the EEC - Portugal Joint Committee further amending Article 8 of Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation
 Type: Regulation
 Subject Matter: international trade;  international affairs;  executive power and public service;  European construction;  Europe;  cooperation policy
 Date Published: nan

 31 . 8 . 81 Official Journal of the European Communities No L 247 / 9 COUNCIL REGULATION (EEC) No 2443 / 81 of 27 July 1981 on the application of Decision No 1 / 81 of the EEC - Portugal Joint Committee further amending Article 8 of Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation Whereas it is necessary to apply that Decision in the Community , HAS ADOPTED THIS REGULATION : Article 1 THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof , Having regard to the proposal from the Commission , Whereas the Agreement between the European Economic Community and the Portuguese Republic ( J ) was signed on 22 July 1972 and entered into force on 1 January 1973 ; Whereas by virtue of Article 28 of Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation , which forms an integral part of the said Agreement , the Joint Committee has adopted Decision No 1 / 81 further amending Article 8 of that Protocol : Decision No 1 / 81 of the EEC - Portugal Joint Committee shall apply in the Community . The text of the Decision is attached to this Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . It shall apply from 1 May 1981 . This Regulation  shall be^ binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 July 1981 . For the Council The President P. WALKER H OJ No L 301 , 31 . 12 . 1972 , p . 165 .